Order denying motion for an order granting judgment upon the ground that the complaint is insufficient reversed on the law and the fatits, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, without prejudice to plaintiff’s serving an amended complaint within ten days from the entry of the order herein. If the complaint is to be considered as invoking the various provisions of article 10 of the Debtor and Creditor Law, plaintiff should show itself to have been a creditor at the time of the conveyances within the meaning of section 273 thereof; or that the indebtedness was incurred in connection with a business or particular transaction as comprehended by section 274; or that the conveyances were fraudulent as to a future creditor, if such in fact plaintiff was, in that they were made with the intention or belief that debts would be incurred beyond ability to pay as they matured, as required under sections 275 and 276 of the Debtor and Creditor Law. Nor does the complaint contain appropriate allegations to show that the conveyances were trusts for and on behalf of the debtors. Lazansky, P. J., Hagarty, Carswell, Scudder and Johnston, JJ., concur.